UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2011 LEXMARK INTERNATIONAL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-14050 06-1308215 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One Lexmark Centre Drive 740 West New Circle Road Lexington, Kentucky 40550 (Address of Principal Executive Offices) (Zip Code) (859) 232-2000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 28, 2011, the Board of Directors (the “Board”) of Lexmark International, Inc. (the “Company”) approved the recommendations of the Corporate Governance and Public Policy Committee of the Board that the size of the Board be increased from 12 to 13 directors and that Mr. W. Roy Dunbar be elected to the Board as a Class III Director with a term expiring at the 2012 Annual Meeting. In connection with his election as a director, Mr. Dunbar was appointed to the Corporate Governance and Public Policy Committee. There are no arrangements or understandings between Mr. Dunbar and any other person pursuant to which he was selected as a director. There are no transactions involving the Company and Mr. Dunbar that the Company would be required to report pursuant to Item 404(a) of Regulation S-K. Mr. Dunbar will receive compensation for his service as a member of the Board in accordance with the Company’s standard compensation arrangements for non-employee directors, which are summarized in the Description of Compensation Payable to Non-Employee Directors, which was filed with the Securities and Exchange Commission as Exhibit 10.1 to the Company’s Form 8-K filing on February 24, 2011, and which is incorporated herein by reference. In accordance with the Company’s customary practice, the Company is entering into an indemnification agreement with Mr. Dunbar, which requires the Company to indemnify him against certain liabilities that may arise as a result of his status or service as director.The indemnification protection commences on the date of a director’s election to the Board and continues through the later of ten years after the director’s termination of service or the final termination of any Proceeding (as defined in the Agreement) then pending in which the director is granted rights of indemnification or advancement of expenses or any Proceeding commenced by the director seeking indemnification or advancement of expenses.The foregoing description is qualified in its entirety by the full text of the form of Indemnification Agreement, which was filed with the Securities and Exchange Commission as Exhibit 10.1 to the Company’s Form 8-K on July 22, 2010, and which is incorporated herein by reference. Item 5.07.
